 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 7
 8
 9
     AMELIA ZELADITA, an individual,           Case No.: 2:17-cv-07046-SHK
10
                 Plaintiff,            [PROPOSED] ORDER AWARDING
11                                     EQUAL ACCESS TO JUSTICE ACT,
           vs.                         ATTORNEY FEES AND EXPENSES,
12                                     PURSUANT TO 28 U.S.C. § 2412(d),
     ANDREW SAUL, Commissioner, Social AND COSTS PURSUANT TO
13   Security Administration,          28 U.S.C. § 1920
14               Defendant.
15
16
           Based upon the parties’ Stipulation for the Award and Payment of Equal
17
     Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
18
     expenses in the amount of $7,500.00 as authorized by 28 U.S.C. § 2412, and $0 as
19
     authorized by 28 USC 1920 be awarded subject to the terms of the Stipulation.
20
21
22
     Dated: 09/06/2019
23
24                                  _____________________________________
                                    HONORABLE SHASHI H. KEWALRAMANI
25                                  UNITED STATES MAGISTRATE JUDGE
26
27
28
                                             -1-

         {PROPOSED] ORDER FOR THE AWARD AND PAYMENT OF ATTORNEY FEES AND EXPENSES
                        PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
